Citation Nr: 0833378	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in April 2006 and February 2008.  
This matter was originally on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which adjudicated the 
matter as a brokered claim.  

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

Service records show that the veteran has qualifying service 
in the Republic of Vietnam; however, the veteran's currently 
diagnosed skin disorder is not a disease associated with 
herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  
In addition, the medical evidence of record does not show 
that the veteran's skin disorder is otherwise related to his 
military service.   


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).   





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in March 2007, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the veteran should 
submit in support of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  The RO further addressed how 
VA determines the disability rating and effective date.  It 
is additionally noted that a follow-up notice VCAA letter was 
sent to the veteran in March 2008.  Although proper notice 
was not received prior to the initial denial of the veteran's 
claim, such timing defect has been remedied as the record 
reflects that proper VCAA notice was followed by 
readjudication of the claim.        

The Board further observes that the RO provided the veteran 
with a copy of the June 2003 rating decision, the March 2004 
Statement of the Case (SOC), and the October 2007 and June 
2008 Supplemental Statements of the Case (SSOCs), which 
cumulatively included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the veteran's service 
treatment records and post-service treatment records 
identified as relevant to the veteran's claim have been 
obtained, to the extent possible, and associated with the 
claims folder.  The veteran's service personnel records and 
several written statements from the veteran are also of 
record.  The veteran was further afforded with medical 
examination and nexus opinion in connection with his claim. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been substantial compliance with its prior Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.   

Analysis 

The veteran contends that he currently suffers from a current 
skin disorder due to service.  At the Travel Board hearing, 
the veteran reported that he was treated for a skin rash 
under the arms in August 1969 and continued to have skin 
problems in service but did not go back to sick call for 
treatment.  He also reported that he has had skin rashes at 
various times since service and his rashes have left residual 
scars.  The veteran believes that his skin disorder is due 
exposure to herbicide agents (i.e., Agent Orange) during his 
service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

The veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.307(a)(6)(iii) (2007), and therefore, he is 
presumed to have been exposed to an herbicide agent, Agent 
Orange, during service in the absence of affirmative evidence 
to the contrary.  The medical evidence of record additionally 
shows that the veteran is currently diagnosed with a skin 
disorder.  Indeed, the April 2007 and March 2008 VA 
examination reports include assessments of xerosis with 
eczema crequele, rosacea and history of flushing, history of 
granuloma annulare, mild asteatotic dermatitis, and probable 
staphylococcal folliculitis.  Nevertheless, the veteran is 
not entitled to presumptive service connection based on 
herbicide exposure because none of his currently diagnosed 
skin disorders is a disease enumerated under C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2007), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 
38 C.F.R. § 3.303 (2007).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

After careful review of the evidence of record, the Board 
finds no indication that the veteran's current skin disorder 
is related to service.  While service treatment records show 
that the veteran was once seen for a rash under his arms in 
August 1965, no skin disorder was clinically identified in 
service and the veteran's skin was clinically evaluated as 
normal at the discharge examination.  Indeed, the first 
diagnosis of a skin disorder is not shown until 1992, 
approximately 24 years after the veteran's separation from 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Furthermore, no medical 
examiner has linked the veteran's current skin disorder to 
service to include as due to herbicide exposure.  For 
example, the March 2008 VA dermatologist concluded that it 
was very unlikely that the veteran's mild folliculitis was 
related to Agent Orange exposure or to his past service.  The 
dermatologist also commented that the veteran had a few 
scattered, well-healed linear scars consistent with previous 
trauma and did not link the veteran's scars to a skin 
disorder.  Although the April 2007 dermatologist did not 
offer an opinion regarding whether the veteran's current skin 
disorder was generally related to service, he did essentially 
conclude that there was no relationship between the veteran's 
skin disorders and exposure to Agent Orange.  As the VA 
dermatologists' opinions are based on review of the record 
and there are no competent medical opinions to the contrary 
of record, the Board affords them great probative value, 
particularly the March 2008 opinion. 

The Board has considered the veteran's report at the Travel 
Board hearing that a private physician told him that his 
current skin problems may be related to the skin rash in 
service.  However, the record reflects that the veteran is a 
lay person and his account of what a health care provider 
purportedly said, filtered through a lay person's 
sensibilities, does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's 
statement regarding what his physician purportedly said is 
afforded no probative value with respect to the medical 
question of whether a current skin disorder is related to 
service.  

The Board has also considered that the veteran's repeated 
assertions that his skin disorder is related to his period of 
active service and his report that he began to experience 
rashes in service and has continued to experience skin rashes 
since that time.  While the veteran is considered competent 
to report such symptomatology, the record reflects that the 
veteran is a lay person and lacks the medical expertise 
necessary to diagnose a skin disorder or render a competent 
medical opinion regarding its cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion with 
respect to the medical question of whether a current skin 
disorder is related to service is also afforded no probative 
value.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the veteran's current skin disorder and his active military 
service to include exposure to herbicide agents.  
Consequently, the preponderance of the evidence weighs 
against the veteran's claim and service connection for the 
veteran's skin disorder is not warranted at this time.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  If any of the 
veteran's skin disorders is added to the list of diseases 
associated with herbicide exposure in the future, then the 
veteran may reopen his claim for service connection.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


